                3:18-cv-03056-SEM-TSH # 42   Page 1 of 17
                                                                                E-FILED
                                                   Thursday, 04 March, 2021 08:21:08 AM
                                                           Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

WILLIAM R. SHARP,                     )
                                      )
                Plaintiff,            )
                                      )
     v.                               )      Case No. 18-cv-03056
                                      )
TRUSTEES OF THE UMWA 1974             )
PENSION TRUST,                        )
                                      )
                Defendants.           )

                              OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     This cause is before the Court on Plaintiff William R. Sharp’s

Petition for Attorney’s Fees and Costs (d/e 33). For the reasons

discussed below, Plaintiff’s Petition is GRANTED. Plaintiff is

awarded attorney’s fees in the amount of $64,750.00, costs totaling

$400.00, and prejudgment interest totaling $25,148.78.

                        I.    BACKGROUND

     In March 2018, Plaintiff filed a Complaint (d/e 1) against the

Trustees of the United Mine Workers of America 1974 Pension Trust

seeking to recover disability benefits under a pension plan governed

by the provisions of the Employee Retirement Income Security Act



                             Page 1 of 17
                3:18-cv-03056-SEM-TSH # 42   Page 2 of 17




of 1974 (“ERISA”). Plaintiff filed an Amended Complaint (d/e 16) in

August 2018, and in October 2018 the parties filed opposing

motions for summary judgment (d/e 19, 21). Plaintiff alleged that

he had injured his low back in a workplace accident that occurred

while he was employed by a signatory company to the United Mine

Workers of America 1974 Pension Plan (“Plan”), that he was entitled

to disability benefits under the Plan as a result of this injury, and

that Defendants’ denial of his 2015 application for disability

benefits was therefore arbitrary and capricious. Defendants argued

that Plaintiff had not proven that the mine accident in question was

substantially responsible for his disability and that Defendants’

decision to deny Plaintiff disability benefits had therefore not been

arbitrary and capricious. In February 2020, this Court issued an

Opinion (d/e 31) finding that Plaintiff’s 2003 mine injury had

aggravated a preexisting back condition and thereby rendered him

disabled. The Court rejected Defendants’ argument that Plaintiff

was not eligible for disability benefits under the Plan unless the

2003 injury was “substantially responsible” for Plaintiff’s disability.

The Court also held that Defendants’ interpretation of the Plan

during the administrative proceedings that followed Defendants’


                             Page 2 of 17
                  3:18-cv-03056-SEM-TSH # 42   Page 3 of 17




2016 denial of Plaintiff’s application for disability benefits was

arbitrary and capricious. The Court granted summary judgment in

Plaintiff’s favor and awarded Plaintiff disability benefits under the

Plan.

        In March 2020, Plaintiff filed the pending Motion for Attorney’s

Fees and Costs (d/e 33). Plaintiff initially sought $70,065.00 in

attorney’s fees, as well as $400.00 in costs and $44,898.76 in

prejudgment interest. See d/e 34, pp. 1, 6, 8. Plaintiff has since

revised his initial request and now seeks $64,750.00 in attorney’s

fees, $400.00 in costs, and $25,148.78 in prejudgment interest.

See d/e 41. Plaintiff’s requested attorney’s fee award represents a

total of 185 billable hours at a rate of $350.00 per hour. See d/e

41–2. Plaintiff supports the request with an affidavit filed by Grady

E. Holley, one of Plaintiff’s attorneys (d/e 33–1), a sworn declaration

of attorney John A. Baker regarding the market value of the services

rendered by Plaintiff’s counsel (d/e 33–5), and a detailed invoice

listing the hours expended on this litigation by Plaintiff’s attorneys

(d/e 41–2).

        Defendants have filed a Response (d/e 36) arguing that

attorney’s fees should not be awarded because Defendants’


                               Page 3 of 17
                 3:18-cv-03056-SEM-TSH # 42   Page 4 of 17




position, though ultimately unsuccessful, was substantially

justified and taken in good faith. Defendants also argue that if

attorney’s fees are awarded the hourly rate should be set at between

$210 and $250 per hour and that prejudgment interest should not

be awarded in this case.

                            II.   ANALYSIS

A.   Plaintiff is Entitled to Reasonable Attorney’s Fees

     In ERISA litigation, a plaintiff who achieves “some degree of

success on the merits” is eligible for an award of attorney’s fees.

Hardt v. Reliance Standard Life Ins. Co., 560 U.S. 242, 255 (2010).

Once eligibility is established, the Seventh Circuit “has recognized

two tests for analyzing whether attorney’s fees should be awarded to

a party in an ERISA case.” Kolbe & Kolbe Health & Welfare Benefit

Plan v. Med. Coll. of Wisconsin, Inc., 657 F.3d 496, 505 (7th Cir.

2011). The first of these is a five-factor test in which a district court

evaluates: (1) the degree of the losing parties’ culpability; (2) the

degree of the losing parties’ ability to satisfy an award of attorney’s

fees; (3) whether or not an award of attorney’s fees against the

losing parties would deter other persons acting under similar

circumstances; (4) the amount of benefit conferred on members of


                              Page 4 of 17
                3:18-cv-03056-SEM-TSH # 42   Page 5 of 17




the pension plan as a whole; and (5) the relative merits of the

parties’ positions. Raybourne v. Cigna Life Ins. Co. of New York,

700 F.3d 1076, 1090 (7th Cir. 2012). The second test “looks to

whether or not the losing party’s position was substantially

justified.” Kolbe, 657 F. 4d at 506 (quoting Quinn v. Blue Cross &

Blue Shield Ass'n, 161 F.3d 472, 478 (7th Cir. 1998)). The Seventh

Circuit has observed that the five-factor test is used to “structure or

implement” the substantial justification test. Raybourne, 700 F.3d

at 1090 (citing Kolbe, 657 F.3d at 506).

     Here, Defendants do not dispute that Plaintiff has achieved

some degree of success on the merits for purposes of attorney’s fee

award eligibility. The parties agree that the Court should

implement the five-factor test and/or the substantial justification

test to determine whether Plaintiff is entitled to reasonable

attorney’s fees. See d/e 34, pp. 2–5; d/e 36, p. 2. Because both

tests weigh in favor of an award, the Court finds that Plaintiff is

entitled to reasonable attorney’s fees.

     Defendants’ position was not substantially justified. As this

Court stated in its February 2020 Opinion (d/e 31), Defendants’

decision to deny Plaintiff disability benefits was arbitrary and


                             Page 5 of 17
                3:18-cv-03056-SEM-TSH # 42   Page 6 of 17




capricious. Defendants’ position that Plaintiff was entitled to

disability benefits under the Plan only if the 2003 injury was

“substantially responsible” for his disability was inconsistent with

the plain and unambiguous language of the Plan. See d/e 31, pp.

42–51 (Discussing the arbitrary and capricious standard in the

ERISA context and finding Defendants’ interpretation of the Plan to

be arbitrary and capricious); see also Young v. Verizon's Bell Atl.

Cash Balance Plan, 748 F. Supp. 2d 903, 913 (N.D. Ill. 2010)

(holding that ERISA plan administrator’s interpretation of plan was

not substantially justified where interpretation was inconsistent

with plain language of plan).

     The five-factor test also weighs in favor of awarding attorney’s

fees. The first factor, Defendants’ culpability, is neutral. While

there is little cause to believe that Defendants acted in bad faith, a

finding of bad faith is not necessary to support an award of

attorney’s fees. See Raybourne, 700 F.3d at 1090 n.6. While a

finding that a plan administrator made an arbitrary and capricious

decision does not necessarily mean that the decision was “wholly

unjustified,” see Quinn, 161 F.3d at 479, culpability analysis under

the first factor favors the plaintiff when a plan administrator


                             Page 6 of 17
                3:18-cv-03056-SEM-TSH # 42   Page 7 of 17




“negligently or ignorantly construes unambiguous plan terms.”

Young, 748 F. Supp. 2d at 913.

     With respect to the second factor, the losing parties’ ability to

pay, Defendants concede that the UMWA 1974 Pension Trust

(“Trust”) “unquestionably has assets to cover an award of attorney’s

fees to Mr. Sharp.” D/e 36, p. 5. District courts in the Seventh

Circuit have uniformly held that the second factor weighs in favor of

the individual Plaintiff who seeks attorney’s fees from a multibillion-

dollar entity with ample ability to pay. See, e.g., Holmstrom v.

Metro. Life Ins., Co., No. 07-CV-6044, 2011 WL 2149353, at *3

(N.D. Ill. May 31, 2011); Young, 748 F.Supp.2d at 915 (“ERISA

defendants will almost always have the ability to pay attorney's

fees”). Defendants argue that the Trust is underfunded and that an

award of attorney’s fees to Plaintiff would therefore harm other Plan

participants, but any harm that might result from a future shortfall

in funding is too abstract and contingent a prospect to justify the

denial of an attorney’s fee award that Plaintiff is presently entitled

to. See Sullivan v. William A. Randolph, Inc., 504 F.3d 665, 671

(7th Cir. 2007) (“[S]ince an award of attorneys' fees will rarely be big

enough to affect a pension plan's solvency, rarely will there be


                             Page 7 of 17
                 3:18-cv-03056-SEM-TSH # 42   Page 8 of 17




cause for concern that an award of attorneys' fees may reduce the

benefits of the innocent participants and beneficiaries of the plan.”).

Therefore, the second factor weighs in favor of a fee award.

     The third factor, whether an award of attorney’s fees would

deter other persons acting under similar circumstances, weighs in

favor of an award as well. Fee awards in cases like the case at bar

provide an additional disincentive against arbitrary and capricious

denials of disability benefits by plan administrators. See Egert v.

Connecticut Gen. Life Ins. Co., 768 F. Supp. 216, 218 (N.D. Ill.

1991) (“Fees are justified in this case because the possibility of

paying attorney's fees may well deter plan administrators from

developing unreasonable interpretations of ERISA plans as a means

of wrongfully denying coverage to plan participants.”)

     The fourth factor, benefit to other members of the pension

plan, is “largely irrelevant” in individual disputes like the one at

bar. Raybourne v. Cigna Life Ins. Co. of New York, No. 07 C 3205,

2011 WL 528864, at *2 (N.D. Ill. Feb. 8, 2011), aff'd, 700 F.3d 1076

(7th Cir. 2012). Therefore, the fourth factor does not favor either

party.




                             Page 8 of 17
                3:18-cv-03056-SEM-TSH # 42   Page 9 of 17




     The fifth factor, the relative merits of the parties’ positions,

weighs in favor of an award. See Pennsylvania Chiropractic Ass'n v.

Blue Cross Blue Shield Ass'n, 188 F. Supp. 3d 776, 786 (N.D. Ill.

2016) (holding that the fifth factor favors the winning party).

Furthermore, for the reasons discussed above in connection with

the “substantially justified” test and Defendants’ culpability, the

difference between the merits of the parties’ positions in this case

was significant. While Defendants’ position was not frivolous or in

bad faith, it was based on an arbitrary and capricious

misinterpretation of an unambiguous Plan provision. See Young,

748 Supp.2d at 914 (“Defendants' attempt to unilaterally rewrite

the Plan's plain language lacked merit.”)

     In summation, the first factor is neutral, the fourth factor is

irrelevant, and the remaining three factors weigh in favor of a fee

award. Therefore, the “modest presumption” in favor of awarding

fees to the prevailing party in ERISA cases has not been rebutted

here. See Stark v. PPM Am., Inc., 354 F.3d 666, 673 (7th Cir.

2004). On balance, Defendants’ position was not substantially

justified and an award of reasonable attorney’s fees is appropriate.




                             Page 9 of 17
                3:18-cv-03056-SEM-TSH # 42   Page 10 of 17




B.   A Reasonable Market Rate for Services Rendered by
     Plaintiff’s Attorney is $350.00 per hour

     When calculating an ERISA attorney’s fees award, courts

generally begin by calculating the “lodestar” amount. The lodestar

is equal to the number of hours reasonably expended on the

litigation multiplied by a reasonable hourly rate. See Stark, 354

F.3d at 674. Here, the parties have agreed that the 185 billable

hours asserted in the revised invoice submitted by Plaintiff (d/e 41–

2) reflect the hours reasonably expended by Plaintiff’s counsel on

this case. See d/e 41, ¶ 2. The lodestar in this case will therefore

be equal to 185 multiplied by a reasonable hourly rate for the

services of Plaintiff’s attorneys in this case.

     The party seeking fees bears the burden of proving the

reasonableness of the hourly rate charged. Spegon v. Catholic

Bishop of Chicago, 175 F.3d 544, 550 (7th Cir. 1999). The

reasonableness of an hourly rate is determined with reference to the

market rate for the services rendered. Id. at 555. If the party

seeking fees meets his burden, the burden shifts to the opposing

party to demonstrate why a lower rate should be awarded. Id.

(citing People Who Care v. Rockford Bd. of Educ., Sch. Dist. No.



                             Page 10 of 17
                 3:18-cv-03056-SEM-TSH # 42   Page 11 of 17




205, 90 F.3d 1307, 1313 (7th Cir. 1996)). If the party seeking fees

does not meet his burden, then the Court "has the authority to

make its own determination of a reasonable rate." Pickett v.

Sheridan Health Care Center, 664 F.3d 632, 640 (7th Cir. 2011)

(citing Uphoff v. Elegant Bath, Ltd., 176 F. 3d 399, 409 (7th Cir.

1999)).

     Here, Attorney Grady E. Holley has submitted an affidavit

stating, in relevant part, that: (1) he is not aware of any attorneys in

the Springfield area who regularly represent plaintiffs in ERISA

disability claims litigation; (2) that his law firm “typically average[s]

in excess of $350.00 per hour in contingency fee personal injury

litigation in central Illinois”; and (3) that he believes the rate of

$350.00 to be reasonable “given the hourly rates . . . for general

litigation in central Illinois.” Plaintiff has also submitted an

affidavit sworn by Attorney John A. Baker, who states that he is

qualified to opine as to the reasonable hourly rate for attorneys

working on “employment and civil rights matters” in central Illinois

by virtue of his experience and knowledge of the local legal market.

Attorney Baker states that, in his opinion, $350.00 is a reasonable

hourly rate for the services rendered by Plaintiff’s attorneys.


                             Page 11 of 17
                 3:18-cv-03056-SEM-TSH # 42   Page 12 of 17




Plaintiff also points towards the fee award in Boxell v. Plan for Grp.

Ins. of Verizon Commc'ns, Inc., where a district court in the Fort

Wayne Division of the Northern District of Indiana found that a

reasonable hourly rate for ERISA litigation in that area was

$450.00. No. 1:13-CV-089 JD, 2015 WL 4464147, at *8 (N.D. Ind.

July 21, 2015)

     The Court finds that Plaintiff’s attorneys have carried their

burden and proved that their requested rate is reasonable. While

Plaintiff’s attorneys have not produced actual evidence of the hourly

rates charged by or awarded to comparable local attorneys for work

on ERISA cases, Defendant has not produced such evidence either.

Given the apparent rarity of ERISA litigation in the Springfield,

Illinois area, the absence of direct evidence of the market value of

Plaintiff’s attorneys’ legal services is understandable.

     Defendants argue that Boxell is an inappropriate point of

comparison because the Fort Wayne Division of the Northern

District of Indiana is approximately 300 miles away from

Springfield. See d/e 36, pp. 7–8. However, the court in Boxell

noted that ERISA litigation is a “specialized and national practice

area,” and that in such practice areas the market rate should be


                             Page 12 of 17
                3:18-cv-03056-SEM-TSH # 42   Page 13 of 17




determined with reference to the rates charged by the national

community of practitioners in the subject area rather than with

reference to the rates charged by local attorneys generally. Boxell,

2015 WWL 4464147, at *9 (citing Jeffboat, LLC v. Director, Office of

Workers' Compensation Programs, 553 F.3d 487, 490 (7th

Cir.2009). In Boxell, Plaintiff had hired out-of-state counsel from

Chicago and California who specialized in ERISA cases, and here

Plaintiff’s attorneys do not run a specialized national ERISA

litigation practice. This difference justifies a downwards departure

from the hourly rate awarded in Boxell. Therefore, where the court

in Boxell awarded an hourly rate of $450.00 in 2015 dollars,

Plaintiff’s attorneys have requested and will receive an hourly rate

of $350.00.

     After considering the national and local points of comparison

raised by counsel, the legally complex nature of ERISA litigation

generally and the issues raised in the case at bar, and the Court’s

own experience and judgment regarding the prevailing local rates

for the kinds of legal services provided, the Court finds that a

reasonable hourly rate for the services of Plaintiff’s attorneys in this

case is $350.00 per hour. See Lynch v. City of Milwaukee, 747 F.2d


                            Page 13 of 17
               3:18-cv-03056-SEM-TSH # 42   Page 14 of 17




423, 428 (7th Cir. 1984) (observing that district court may properly

use its “knowledge of the prevailing rates charged in the area” to

determine reasonable hourly rate). The lodestar amount in this

case is therefore 185 multiplied by $350.00, or $64,750.00.

     Having determined the lodestar, this Court may adjust the fees

based on the following factors:

          (1) the time and labor required; (2) the novelty
          and difficulty of the questions; (3) the skill
          requisite to perform the legal service properly;
          (4) the preclusion of employment by the
          attorney due to acceptance of the case; (5) the
          customary fee; (6) whether the fee is fixed or
          contingent; (7) time limitations imposed by the
          client or the circumstances; (8) the amount
          involved and the results obtained; (9) the
          experience, reputation, and ability of the
          attorneys; (10) the "undesirability" of the case;
          (11) the nature and length of the professional
          relationship with the client; and (12) awards in
          similar cases.

Hensley v. Eckerhart, 461 U.S. 424, 430 n.3 (1983).

     The Court has taken these factors into account in determining

the appropriate hourly rate. Given the rate applied, the lodestar

amount is a reasonable fee award in this case. Therefore, no further

adjustment is necessary.




                           Page 14 of 17
                3:18-cv-03056-SEM-TSH # 42   Page 15 of 17




C.   Plaintiff is Entitled to Prejudgment Interest in the Amount
     of $25,148.78.

     In the Seventh Circuit, “a presumption in favor of prejudgment

interest awards is specifically applicable to ERISA cases.” Rivera v.

Benefit Trust Life Ins. Co., 921 F.2d 692, 696 (7th Cir. 1991). The

purpose of awarding prejudgment interest is to ensure that a

plaintiff is fully compensated for his loss by placing him in the

position he would have been in if he had been paid immediately

upon accrual of his claim. Am. Nat. Fire Ins. Co. ex rel. Tabacalera

Contreras Cigar Co. v. Yellow Freight Sys., Inc., 325 F.3d 924, 935

(7th Cir. 2003). Here, there is no equitable reason to depart from

the default assumption that prejudgment interest is appropriate.

Defendants’ legal arguments as to the applicable causation

standard were not so meritorious that it would be inequitable to

award prejudgment interest.

     The amount of prejudgment interest to which Plaintiff is

entitled depends on the period during which prejudgment interest

accrued. Prejudgment interest is generally calculated “from the

time the payment should have been made,” i.e., from “a reasonable

time after plaintiff notified defendants of [plaintiff’s] claim.” See



                             Page 15 of 17
                3:18-cv-03056-SEM-TSH # 42   Page 16 of 17




Hizer v. General Motors Corp. et al., 888 F. Supp. 1453, 1465 (S.D.

Ind. 1995). Plaintiff filed his application for disability pension

benefits with Defendants on March 27, 2015, and Defendants

denied his request on July 26, 2016. See id.

     Plaintiff’s counsel sent a copy of the decision of the Social

Security Administration granting Plaintiff disability benefits to

Defendants on May 21, 2015. In the Court’s view, this date—May

21, 2015—is the earliest time at which Defendants should have

known that Defendant was entitled to disability benefits, and the

date on which Plaintiff might reasonably have expected to begin

receiving disability benefits. Therefore, Plaintiff is entitled to

compounding interest at the prime rates agreed to by the parties on

the principal amounts agreed to by the parties for the period from

May 21, 2015 to February 20, 2020. See d/e 36–6. Therefore, the

total amount of prejudgment interest to which Plaintiff is entitled is

$25,148.78. See d/e 41–1.

                           III.   CONCLUSION

  For the reasons stated, Plaintiff’s Petition for Attorney’s Fees and

Costs (d/e 33) is GRANTED. Plaintiff is awarded attorney’s fees in




                             Page 16 of 17
               3:18-cv-03056-SEM-TSH # 42   Page 17 of 17




the amount of $67,750.00. Plaintiff is also awarded costs totaling

$400.00 and prejudgment interest totaling $25,148.78.



ENTER: March 3, 2021


                                /s/ Sue E. Myerscough
                                SUE E. MYERSCOUGH
                                UNITED STATES DISTRICT JUDGE




                           Page 17 of 17
